Geobge, J.
1. “Although municipal authorities may have plenary power in the matter of collection, removal, and disposition of garbage, yet they can not lawfully create, in connection therewith, a nuisance dangerous to health or life; and where such a nuisance is created and its effect is specially injurious to an individual by reason of its proximity to his home, he has a cause of action for damages. Bell v. Mayor etc. of Savannah, 139 Ga. 298 (77 S. E. 165).” Kea v. Gity of Dublin (this case), 145 Ga. 511 (89 S. E. 484).
2. The verdict of $850 in favor of the plaintiff is not without evidence to support it, and is not legally excessive. The court did not err in overruling the motion for a new trial.

Judgment affirmed.

Wade, O. J., and Luke, J., eoneur.